Citation Nr: 0006109	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  95-34 772	)	DATE
	)                                 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for pancreatitis.

2.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

The veteran had active service from June 1963 to September 
1966.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision by the Department of 
Veterans Affairs (VA) Boston Regional Office (RO) that denied 
entitlement to service connection for pancreatitis and 
peripheral neuropathy.

This matter was remanded by the Board in September 1998 in 
order to afford the veteran the opportunity for his requested 
hearing before a Member of the Board.  Such hearing was held 
in August 1999.


FINDINGS OF FACT

1.  Pancreatitis was not initially manifested in service and 
is not shown to be otherwise related thereto.

2.  Medical evidence of a nexus between peripheral neuropathy 
and the veteran's period of service has not been submitted. 


CONCLUSIONS OF LAW

1.  Pancreatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  The veteran's claim of entitlement to service connection 
for peripheral neuropathy is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records are apparently not 
complete.  Available records include a May 1963 examination 
report that is silent for any pertinent findings.  Also 
included is a September 1966 examination report for the 
purpose of release from active duty that reveals no pertinent 
abnormalities.  

The veteran submitted private medical hospital records for 
admission in November 1968 related to active gastric ulcer.  
At that time, the veteran had complained of severe abdominal 
pain that had been ongoing for several months.  The diagnosis 
rendered at that time was peptic ulcer.  Several tests were 
conducted and a gastric ulcer was found.  X-ray findings 
included normal liver, spleen, esophagus, healed gastric 
ulcer, and no evidence of a hiatal hernia.  Further noted is 
that on the posterior wall of the stomach, there was an 
active ulcer crater without evidence of a mass.  Otherwise, 
the stomach was noted as normal.  An oral cholecystogram 
revealed a normal concentration in the gallbladder and 
satisfactory response to fat stimulus.  All other findings 
were normal.

The veteran's wife provided a lay statement in August 1974 
attesting to the veteran's surgeries for his various 
gastrointestinal disorders.

Private hospital records dated in 1974 reveal diagnoses of 
chronic pancreatitis and other gastric disorders.  Overall, 
the veteran continued to complain of severe abdominal pains 
and nausea that he reportedly had been experiencing since 
service.  In August 1974, the veteran underwent exploratory 
surgery that included cholecystectomy and pancreatic 
sphincterectomies.  

A private medical doctor's statement dated in October 1974 
discloses the veteran's prior hospitalization admission for 
acute pancreatitis.

Subsequently, a statement by a physician from a private 
medical hospital dated in February 1975 discloses that the 
veteran had been treated at that facility for a period of 
over several years for acute and chronic pancreatitis, which 
included a sphincteroplasty.  A VA radiograph report dated in 
April 1975 reveals no abnormality in the intestinal gas 
patterns, no evidence of intestinal obstruction or abnormal 
calcification or any other related abnormality.  

A VA examination report dated in April 1975 includes a 
recitation of the veteran's hospitalizations with respect to 
pancreatitis.  The veteran reported that in 1968, he had been 
diagnosed with an ulcer.  Past medical history is indicative 
of initial complaints of stomach-related problems in 1973; 
subsequently, a diagnosis of pancreatitis was made in 1974.  
Further, the veteran reported that prior to treatment for 
pancreatitis, in August 1974, his gall bladder was removed 
and a hiatal hernia was repaired.  During the 1975 
examination, the examiner rendered a diagnosis of chronic 
pancreatitis.  

Private medical and hospital records dated in November 1975 
reveal that the veteran underwent surgical procedures related 
to his chronic pancreatitis.  The post-operative diagnosis 
remained the same.

VA examination conducted in May 1978 included complaints of 
pain in the left upper extremity and frequent diarrhea.  The 
veteran's history of hospitalization and treatment by a 
gastroenterologist for chronic pancreatitis was recited in 
the examination report.  In pertinent part, the diagnosis 
rendered was chronic pancreatitis with frequent pain.  

In April 1979, the veteran claimed that his pancreatitis was 
due to exposure to Agent Orange while in Vietnam.  In rating 
decision dated in April 1980, the RO denied such claim.  

In a VA memorandum dated in October 1982, the RO indicated 
that the veteran was being treated as an inpatient at a 
private medical facility.  

VA examination report dated in December 1982 reveals ongoing 
complaints of severe stomach-related troubles and pain.  In a 
recitation of the veteran's past medical history, it is noted 
that the veteran developed epigastric pain during service, 
was diagnosed with peptic ulcer in 1966, and with chronic 
nonalcoholic pancreatis in 1971.  Also noted is that the 
veteran had been released from the hospital recently in 
November 1982.  Findings related to the digestive system 
included no masses, multiple epigastric scars, and diffuse 
tenderness in the epigastrium area to the back.  Also noted 
is a history of chronic pancreatic insufficiency complicated 
by glucose intolerance.  

VA and private outpatient records for treatment extending 
from 1992 to 1998 reveal overall diagnoses of chronic 
pancreatitis and peptic ulcer disease and complaints of 
numbness and tingling.  In an October 1992 medical entry and 
in subsequent clinical records throughout that period of 
time, the examiner noted numbness and tingling in the left 
arm and on the left side of the face.  Also noted are 
complaints of abdominal pain, nausea, and diarrhea.  A 
private physician's statement dated in June 1993 reveals a 
diagnosis of severe neuropathy of the legs.   

In July 1993, the veteran claimed entitlement to service 
connection for neuropathy due to exposure to Agent Orange.  

In January 1996, the veteran had a personal hearing during 
which time he testified that he began to experience stomach 
problems, including diarrhea and cramps, while in service.  
Transcript (T.) at 3.  The veteran testified that he only saw 
a doctor for some unrelated problems and that in general, the 
corpsmen handed out antacids for his stomach.  (T.) at 3.  
The veteran further testified that he thought his problems 
stemmed from exposure to nitro and the hot air.  (T.) at 4.  

Also, the veteran testified that Agent Orange was sprayed all 
around him and that as long as he could remember, he had 
experienced itching and burning in his hands and feet.  (T.) 
at 4.  When discharged, the veteran stated that he did not 
recall seeing a doctor.  (T.) at 4.  Since separation from 
service, the veteran stated that he has sought treatment 
constantly.  (T.) at 5.  Further, he stated that he continued 
to get sicker over time and that in 1974, he was diagnosed 
with pancreatitis.  (T.) at 6.  The veteran also testified 
that at the time in which he was being treated for 
pancreatitis, the doctors told him that he had had that 
problem for many years.  (T.) at 6.  The veteran also 
recalled that he had been hospitalized in 1968 for ulcer and 
other stomach problems.  (T.) at 6.  

The veteran testified that he has been receiving Social 
Security since 1974.  (T.) at 7.  The veteran's daughter also 
testified that she had always seen her father sick and not 
capable of doing a lot of things with her since she was 
young.  (T.) at 8.  Further, she testified that the veteran's 
current doctor dates the veteran's stomach problems back to 
service.  (T.) at 9.  

With respect to the veteran's peripheral neuropathy, he 
stated that he began to have problems within a year of 
separation from service with numbness and burning sensations 
in his feet.  (T.) at 9.  Over the years, the symptoms also 
manifested themselves in his hands.  (T.) at 9.  The veteran 
first sought treatment for his neuropathy in 1973 and that 
doctor indicated to him that his problems had their origin in 
service. (T.) at 10.  Further, the veteran testified that the 
doctor who was treating his neuropathy told him that his 
problems probably derived from exposure to Agent Orange.  
(T.) at 10.  

In a statement dated in September 1996, Joseph L. Perrotto, 
M.D., recited that he had treated the veteran over the course 
of 20 years for symptoms related to his pancreatitis, 
including several surgeries.  The physician also noted the 
veteran's severe peripheral neuropathy.  The physician gave 
an opinion that the veteran's disabilities of pancreatitis 
and peripheral neuropathy appear to have been initiated 
approximately at the time he was in service in Vietnam.

The veteran's spouse submitted a personal statement in June 
1997.  The veteran and his daughter submitted personal 
statements with respect to the veteran's disability dated in 
March 1999.

During the veteran's Travel Board hearing conducted in August 
1999, the veteran gave the same testimony basically that he 
had given during his prior hearing.  Overall, he stated that 
when he got out of the service in 1966, he continued to seek 
treatment for his stomach disorder, was hospitalized in 1968 
for what appeared to be an ulcer, and which later turned out 
to be pancreatitis. 

As to the veteran's circulatory problems, he testified again 
that he had experienced tingling and numbness for as long as 
he could remember.  When asked whether he had seen a 
neurologist while in Vietnam for this problem, the veteran 
stated that he had not because most of the health problems 
were handled by the corpsman.  The veteran also stated that 
the same doctor who treated him for his stomach problems 
after service also treated him for the circulatory problems.  
He further stated that he has been taking prescription B 
complex for his neuropathy for many years.  In the late 
1960s, the veteran said that he sought treatment at a VA 
facility for his neuropathy and has been treated as an 
outpatient at the Bedford Hospital since that time. 

A medical opinion, dated in December 1999, was obtained from 
a VA physician, a specialist in gastrointestinal medicine. 
This physician reviewed the clinical data and medical 
findings reported in the veteran's claims folder.  Overall, 
the physician noted that with respect to the veteran's 
reported gastrointestinal symptoms during his period of 
service, the record does not reflect such treatment.  
Furthermore, it was remarked that the veteran indeed was 
treated for a radiographically confirmed gastric ulcer in 
November 1968 that subsequently healed.  Moreover, the VA 
physician opined that there is no evidence of record to 
substantiate that pancreatitis was diagnosed prior to 1974.  
Additionally, the physician stated that the only service 
medical record of any relevance is the July 1973 medical 
record on which the veteran noted that he did not have any 
gastrointestinal or digestive problems.




Analysis

The issues before the Board are whether the veteran is 
entitled to service connection for pancreatitis and for 
peripheral neuropathy.  A veteran is entitled to service 
connection for disability resulting from disease or injury 
coincident with active service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.306(a) (1999). Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Under applicable criteria, if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain specified soft-
tissue sarcomas.  38 C.F.R. § 3.309(e) (1999).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service. Acute and subacute 
peripheral neuropathy mean transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See 64 Fed. 
Reg. 59232-59243 (November 2, 1999); see also Disease Not 
Associated With Exposure to Certain Herbicide Agents, 59 Fed. 
Reg. 341-46 (Jan. 4, 1994).

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  Brock 
v. Brown, 10 Vet. App. 155 (1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).

However, the Court has held that under the plain language of 
38 U.S.C. § 1116(a)(3) and 38 C.F.R. § 3.307(a)(6)(iii), the 
incurrence element of a well-grounded claim is not satisfied 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e).  In other 
words, both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to an herbicide 
agent.  McCartt v. West, 12 Vet. App. 164 (1999).

 "[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); see also Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, and hereinafter referred to 
as Court) requires that in order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence.)  
Caluza v. Brown, 7 Vet. App. 498 (1995); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'd sub nom. Epps v. 
Brown, 9 Vet. App. 341 (1996).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).


Pancreatitis

The veteran asserts that his pancreatitis had its onset in 
service at the time he was experiencing stomach and gastric 
problems while serving in Vietnam. In this case, the veteran 
has established a well grounded claim in that he has 
submitted medical evidence of gastric-related problems since 
shortly after service and there is competent evidence of 
continuity of both symptomatology and treatment of 
gastrointestinal disorders, including chronic pancreatitis to 
date.  In this regard, the Board finds that facts relevant to 
the issue on appeal have been properly developed and VA's 
statutory obligation to assist the veteran in the development 
of the claim has been satisfied.  38 U.S.C.A. § 5107(a).

In so observing, the Board has carefully considered the 
veteran's account of continued symptomatology since his 
discharge from active duty in September 1966.  However, in 
Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court held 
that the veteran is not relieved of the burden of providing a 
medical nexus between service and the currently claimed 
disability.  In this case the veteran has failed to do so.

Following a comprehensive analysis of the record, the Board 
is of the opinion that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for his pancreatitis. The Board acknowledges that 
the record does contain multiple clinical records that 
pertain to treatment of the veteran's chronic pancreatitis 
from the time in which he was diagnosed in 1974 to date.  
Thus, clearly there is a current disability. 

Furthermore, leading up to the diagnosis of pancreatitis in 
1974 are records that disclose ongoing complaints of severe 
abdominal pain and treatment for significant gastrointestinal 
disorders including a peptic ulcer, and a gastric ulcer.  
Additionally, documentation in the record reveals that the 
veteran had been complaining of severe abdominal pain over a 
period of several months even at the time when he was 
hospitalized earlier in November 1968.  

A private physician who has treated the veteran for 
gastrointestinal conditions, Dr. Perrotto, suggested that 
pancreatitis apparently had its onset during the veteran's 
period of military service. This opinion, however, is not 
shown to have been based on the review of the entire record, 
but rather only on a history provided by the veteran. On the 
other hand, the December 1999 VA medical opinion, which 
essentially finds no clinical evidence of record to connect 
post-service chronic pancreatitis to the reported 
symptomatology during the veteran's period of service, was 
based on a review of the entire record by a specialist in 
gastrointestinal medicine. This physician stated that there 
is no evidence of record to suggest that any of the veteran's 
reported symptoms prior to 1974 relate to the diagnosis of 
chronic pancreatitis.  Moreover, it was considered 
significant that in a July 1973 record, the veteran stated 
unequivocally that he did not have any gastrointestinal or 
digestive problems. 

The Board acknowledges that the veteran is competent to 
testify as to his inservice experiences and symptoms; 
however, only those individuals who possess specialized 
medical training and knowledge are competent to render an 
opinion as to medical diagnosis or causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence in this 
case does not reflect that the veteran currently possesses a 
recognized degree of medical knowledge that would render his 
opinions on medical diagnoses or causation competent.  Thus, 
as a lay person this veteran is capable of recounting facts 
and circumstances related to his inservice events, he is not 
competent to render a medical opinion that the inservice 
events relate to his current pancreatitis. Moreover, 
statements provided by the veteran's daughter and sister in 
which they attest to the veteran's symptoms and history of 
pancreatitis also do not rise to the level of competent 
medical opinions so as to warrant entitlement to service 
connection. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Accordingly, the Board finds the December 1999 medical 
opinion more probative to the question at issue. A medical 
opinion is inadequate when it is a general conclusion  based 
on history furnished by the appellant and on unsupported 
clinical evidence. Black v. Brown, 5 Vet.App. 177 (1993). An 
etiologic opinion based on a review of the chart is entitled 
to far greater weight than an opinion not so supported or a 
diagnosis that is merely the product of a history elicited 
from the claimant.  See Wilson v. Derwinski, 2 Vet. App. 16, 
20-21 (1991) (an opinion relating a current disability to 
service has more probative value when it takes into account 
the records of prior medical treatment so that the opinion is 
a fully informed one). Based on the December 1999 medical 
opinion and in conjunction with the remaining clinical 
evidence of record, the service connection for pancreatitis 
is not warranted. The evidence is not so evenly balanced that 
there is doubt as to any material issue. 38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303.


Peripheral neuropathy

In this case, the Board notes that the veteran has not 
established a well grounded claim with respect to peripheral 
neuropathy.  Essentially, the veteran has failed to submit 
competent evidence that any post-service neuropathy is 
related to his period of service.  As stated above, service 
connection may be granted for disability resulting from 
disease or injury coincident with active service, or if such 
disability preexisted service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306(a).  
Nonetheless, a preliminary inquiry is whether the veteran has 
established a well grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498, 506.  In this regard, the veteran in this case has 
not presented medical evidence of a nexus between any post-
service peripheral neuropathy and his period of active 
service.

Specifically, the veteran has not submitted competent 
evidence to substantiate his allegations that he has 
peripheral neuropathy related to burning, numbness, and 
itching that he reportedly experienced during his period of 
service in Vietnam.  As noted earlier herein, the veteran's 
service medical records are negative for any relevant 
information, notations, diagnoses, or clinical findings. 
Acute or subacute peripheral neuropathy was not manifested 
proximate to the veteran's service in Vietnam.  Furthermore, 
as relates to the veteran's assertions that his post-service 
peripheral neuropathy stems from exposure to Agent Orange, 
there is also no evidence to support such claims.  Thus, in 
this respect, the veteran has failed to establish a well 
grounded claim. 

In fact, there is only one record dated in 1993, more than 2 
decades after service, in which the physician diagnoses the 
veteran with severe neuropathy of the legs.  Thus, in this 
sense, the evidence of record does not support that 
peripheral neuropathy was evident during service or that any 
post-service peripheral neuropathy is related to the 
veteran's period of service.  Therefore, the veteran's claim 
of entitlement to service connection for peripheral 
neuropathy must be denied for failure to establish a well 
grounded claim.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.
  

ORDER

Entitlement to service connection for pancreatitis is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

